Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance


Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims are eligible under 35 USC 101. Claims 1-8 are drawn to methods (i.e., a process) while claims 9-20 are drawn to systems/ non- transitory machine readable medium (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES). Claims 1-20 recite implementing an interactive user interface in which selection portions are presented in response to activation of user interface elements associated with customizable portions of customizable web content items. This does not represent an abstract idea and the claims are significantly linked to the technology. 
The Examiner notes that the above disclosure along with additional limitations are included in the pending claim language, and based on said disclosure in the specification, it is clear that these steps being performed represent a solution to the described problems earlier in the specification.
With regard to the previous rejection under 35 USC 103, none of the prior art, neither singularly nor in combination show: transmitting, by a first client device to a server, a web page request, the web page request including an identifier that indicates a make and model of the first client device, the server using the identifier to identify the make and model and a set of one or more customizable portions within an interactive advertisement that corresponds to the make or model, the set being different from a second set of one or more customizable portions corresponding to a different make and model for the interactive advertisement;
After an exhaustive search, the only pertinent reference that the Examiner can consider is the prior art reference of Pobbathi et al (2013/0097168) which taught “a method for customizing a web site is provided. One or more representations corresponding to one or more customizable components of a web site are provided. The one or more representations are to be displayed on a display screen to a user. An input entered by the user and directed to a specific customizable component of the web site is received.” Pobbathi did not teach “transmitting, by a first client device to a server, a web page request, the web page request including an identifier that indicates a make and model of the first client device, the server using the identifier to identify the make and model and a set of one or more customizable portions within an interactive advertisement that corresponds to the make or model, the set being different from a second set of one or more customizable portions corresponding to a different make and model for the interactive advertisement”
 Hoag (9,053,189) taught a method of using a server that customizes the webpage (that is to be displayed to the second user) by using the user preferences associated with the first user.  Hoag did not teach “receiving, by the first client device from the user of the first client device, a selection of a customization option from the first plurality of customization options via the selection portion displayed on the first client device; generating first customized web content by applying the selected customization option to the one or more customizable portions of the first customizable web content;: as required by the claims. 
Lastly, an exhaustive non patent literature search was conducted and found: “Altering an Experience of a User, Based on Information Associated with a Party” by Anonymous Authors; May 22, 2008 (IP.com).  This reference teaches a second user received content based on information preferences of a first user. This reference does not teach “transmitting, by a first client device to a server, a web page request, the web page request including an identifier that indicates a make and model of the first client device, the server using the identifier to identify the make and model and a set of one or more customizable portions within an interactive advertisement that corresponds to the make or model, the set being different from a second set of one or more customizable portions corresponding to a different make and model for the interactive advertisement” or “receiving, by the first client device from the user of the first client device, a selection of a customization option from the first plurality of customization options via the selection portion displayed on the first client device; generating first customized web content by applying the selected customization option to the one or more customizable portions of the first customizable web content.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681